Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed by the claimant corporation for moneys paid to the State under duress and protest as and for its franchise fax for the year beginning July 1,1922, in excess of the amount legally due to the State under the provisions, of the General, Corporation Act. The claimant alleges that' the excess amount paid by them would amount to $3,020.00. The Attorney General files his statement herein and admits the facts in this case as they are alleged in the declaration filed by the claimant in this court and consents to an award in favor of the claimant in the sum of $3,020.00. It is therefore recommended by the court that said claimant be allowed the sum of $3,020.00.